         Case 2:12-cv-06930-RBS Document 31 Filed 05/05/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CRYSTAL VORN                                         :
                                                     :       CIVIL ACTION
               v.                                    :
                                                     :       NO. 12-6930
MEGAN BRENNAN                                        :

                                  ORDER AND JUDGMENT

       AND NOW, this 5th day of May 2020, upon consideration of Defendant’s Motion for

Summary Judgment (ECF No. 25), Plaintiff’s response thereto (ECF No. 26), and Defendant’s

Reply (ECF No. 29), it is ORDERED that the Motion is GRANTED, and JUDGMENT is

entered in favor of Defendant and against Plaintiff on all counts.

       The Clerk of Court is directed to mark this case CLOSED.

       IT IS SO ORDERED.

                                                 BY THE COURT:




                                                 /s/ R. Barclay Surrick
                                                 R. BARCLAY SURRICK, J.
